Citation Nr: 0607586	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-34 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right medial meniscectomy.

2.  Entitlement to a compensable evaluation for a superficial 
antral ulcer from September 4, 2002.  

3.  Entitlement to service connection for a left knee 
disability claimed as secondary to the service-connected 
residuals of a right medial meniscectomy.

4.  Entitlement to a separate compensable evaluation for 
osteoarthritic changes of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from November 1977 to 
January 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from November 2002, January 2003, and May 2003 rating 
decisions of the RO.  

The procedural history of this case is rather complex, and 
due to lack of specificity, the veteran's intensions have 
been difficult to ascertain.  The Board has done its best to 
interpret the procedural stance of this case in the manner 
that most benefits the veteran.

By July 1995 rating decision, the RO granted service 
connection for residuals of a right knee meniscectomy and 
arthroscopy to which it assigned a 10 percent evaluation.

In February 2002, the veteran filed a claim for benefits in 
which he appeared to be seeking an increased rating for his 
service-connected residuals of a right medial meniscectomy.  
The veteran also stated, however, that he had pain in both 
knees and that analgesics taken to ease bilateral knee pain 
caused ulcers.

In March 2002, the RO contacted the veteran for clarification 
regarding the exact nature of his claims.  The veteran 
indicated that he desired service connection for ulcers 
secondary to analgesics used to treat his service-connected 
right knee disability.  The veteran also stated that he was 
claiming service connection for a left knee disability as 
secondary to the service-connected right knee disability.

By November 2002 rating decision, the RO denied an increased 
rating for service-connected residuals of a right medial 
meniscectomy and arthroscopy.  The RO, however, assigned a 
separate 10 percent evaluation for right knee osteoarthritic 
changes.  The RO denied service connection for a left knee 
disability, and deferred its decision regarding the issue of 
service connection for ulcers.

By January 2003 rating decision, the RO granted service 
connection for ulcers to which it assigned an evaluation of 
10 percent from November 16, 2001, to September 3, 2002, and 
a zero percent thereafter.  The RO also proposed terminating 
the separate 10 percent disability evaluation for right knee 
osteoarthritis indicating that the November 2002 rating 
decision was clearly and unmistakable erroneous under the 
provisions of 38 C.F.R. § 3.105(a).

In March 2003, the veteran filed a notice of disagreement 
concerning the November 2002 and January 2003 rating 
decisions.  The opening sentences read as follows, "[The 
veteran] has received the rating decisions dated November 6, 
2002 and January 31, 2003.  Let this serve as a notice of 
disagreement."  The Board notes that the March 2003 notice 
of disagreement is timely respecting both the November 2002 
and January 2003 rating decisions.  

In his notice of disagreement, the veteran argued that the RO 
did not combine the his disability ratings appropriately.  
See 38 C.F.R. § 4.25 (table for combining disability 
evaluations).  The foregoing does not constitute an 
expression of disagreement with any specific issue.  However, 
the Board takes this discussion as an expression of 
disagreement with the initial ratings assigned for the 
veteran's ulcer disorder, which might account for the alleged 
discrepancy in the veteran's combined disability rating.  The 
notice of disagreement goes on to state, "We also disagree 
because the pain in the knee can be incapacitating.  It 
spreads throughout the joint and [the veteran] can hardly 
walk and certainly can't work until the pain subsides."  The 
foregoing can be understood as an expression of disagreement 
with the denial of an increased rating for the service-
connected residuals of a right medial meniscectomy but not 
with the proposal to terminate the separate disability 
evaluation for right knee osteoarthritis because the proposal 
is not a final action.  The Board notes that the veteran did 
not specifically indicate disagreement with the denial of 
service connection for a left knee disability.  However, as 
reflected in the opening sentences of the March 2003 notice 
of disagreement, the veteran's disagreement appears 
sufficiently global to encompass all issues discussed in the 
relevant rating decisions.

By May 2003 rating decision, the RO terminated a separate 10 
percent evaluation for right knee osteoarthritis and 
determined that the veteran's right knee disability, which it 
characterized as postoperative residuals of meniscectomy of 
the right knee with osteoarthritic changes, warranted a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5259, which pertains to symptomatic removal of the semilunar 
cartilage.  The veteran filed a timely notice of disagreement 
in July 2003, the RO issued a statement of the case in 
October 2003, and the veteran filed a timely substantive 
appeal in November 2003.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (outlining the procedures and time limitations 
for appealing adverse RO determinations to the Board).  Thus 
the issue of entitlement to a separate compensable ratings 
for osteoarthritic changes of the right knee is appropriately 
before the Board.  Id.

Conversely, with respect to the issues of entitlement to an 
evaluation in excess of 10 percent for service-connected 
residuals of a right medial meniscectomy; entitlement to a 
compensable evaluation for a superficial antral ulcer from 
September 4, 2002, and entitlement to service connection for 
a left knee disability claimed as secondary to the service-
connected residuals of a right medial meniscectomy, timely 
notices of disagreement have been filed, but the RO did not 
issue a statement of the case regarding these matters.  As a 
statement of the case has not yet been issued on these 
matters, additional action by the RO is required as set forth 
below in the Remand portion of this decision.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected residuals of a right medial 
meniscectomy, entitlement to a compensable evaluation for a 
superficial antral ulcer from September 4, 2002, and of 
entitlement to service connection for a left knee disability 
claimed as secondary to the service-connected residuals of a 
right medial meniscectomy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by postoperative residuals of a meniscectomy and 
by right knee osteoarthritis that resulted from the 
foregoing.


CONCLUSION OF LAW

The veteran's right knee osteoarthritis should be assigned a 
separate 10 percent rating.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Code 5003 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

By July 1995 rating decision, the RO granted service 
connection for a right knee meniscectomy to which it assigned 
a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  In February 2002, the veteran filed a claim for 
increase.  

On September 2002 VA examination of the joints, the veteran 
reported right knee pain, swelling, and giving way.  The 
examiner noted the veteran's history of a right lateral 
meniscectomy and subsequent arthroscopic procedure for 
debridement.  Right knee range of motion was from zero to 120 
degrees.  There was good collateral and cruciate stability.  
A right knee X-ray study revealed mild osteoarthritic 
changes.  The examiner diagnosed mild osteoarthritic changes 
of the right knee, status-post meniscectomy with multiple 
joint complaints.  The examiner commented that the veteran's 
right knee osteoarthritic changes were consistent with his 
prior meniscectomy.  

By November 2002 rating decision, the RO declined to increase 
the veteran's evaluation for service-connected residuals of a 
right knee meniscectomy.  Indeed, a 10 percent evaluation is 
the maximum allowed under Diagnostic Code 5259.  38 C.F.R. 
§ 4.71a.  The RO, however, granted a separate 10 percent 
evaluation for osteoarthritic changes of the right knee to 
which it assigned a 10 percent evaluation effective February 
25, 2002 under Diagnostic Code 5003.  Id.

As outlined comprehensively above, the RO, by January 2003 
rating decision, proposed to terminate the separate 
disability evaluation for right knee osteoarthritis.  In a 
May 2003 rating decision, the RO discontinued the separate 10 
percent evaluation for osteoarthritis of the right knee 
effective August 1, 2003.  The RO indicated that the 
veteran's  right knee disability was properly evaluated as 
one disability described as postoperative residuals of a 
right meniscectomy with osteoarthritis changes, evaluated as 
10 percent disabling under Diagnostic Code 5259.

Discussion

After having considered the matter, the Board concludes that 
the ratings for removal of the right meniscus and right knee 
osteoarthritis ought to be rated separately.

Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage) calls for the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.71a.  In other words, the 
simple removal of the semilunar cartilage with unspecified 
symptoms warrants a 10 percent evaluation.  

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Initially, the Board will address the question of whether 
osteoarthritis is a symptom of the veteran's right 
meniscectomy or a separate manifestation of that disability.  
In the former case, no more than a 10 percent evaluation 
would be warranted for the veteran's right knee disability 
under Diagnostic Code 5259.  In the latter case, the veteran 
would be entitled to a separate evaluation under Diagnostic 
Code 5003 provided the relevant criteria are met.  Indeed, 
under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 
Vet. App. 225 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) also indicated in Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) that a separate compensable rating can 
be assigned for arthritis based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 when involving a major joint or 
group of joints.  Since the plain terms of Diagnostic Code 
5259 and 5003 address different disabilities, the evaluation 
of knee dysfunction under both Diagnostic Codes 5259 and 
5003, if the criteria for each code are met, does not 
constitute pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 
9-98 at para. 6 (August 14, 1998).

As explicitly indicated in the September 2002 VA orthopedic 
examination report, the veteran's right knee osteoarthritis, 
confirmed by X-ray, was consistent with his prior 
meniscectomy.  The examiner did not say that osteoarthritis 
was a symptom of the meniscectomy.  Rather, he seems to have 
suggested that it was a separate disability emanating from 
it.  Thus, in accordance with VAOPGCPREC 9-98 (August 14, 
1998), separate evaluations under Diagnostic Code 5259 and 
5003 are permitted.

The veteran is already in receipt of compensation under 
Diagnostic Code 5259.  The question is whether a separate 10 
percent evaluation is warranted for the veteran's right knee 
osteoarthritis.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005).  

Limitation of extension of the leg to 5 degrees is rated 0 
percent. Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2005).

The veteran would not be entitled to an evaluation under 
Diagnostic Code 5261 because he can fully extend his leg.  
Furthermore, although right leg flexion is limited to 120 
degrees, such limitation of motion does not even warrant a 
zero percent evaluation under Diagnostic Code 5260.  Thus, a 
10 percent evaluation under Diagnostic Code 5003 cannot be 
granted based on limitation of right knee motion.  However, 
the Board is of the view that a 10 percent evaluation for the 
veteran's right knee osteoarthritis is warranted under 
Diagnostic Code 5003 when taking into account the provisions 
of 38 C.F.R. § 4.59.  The September 2002 VA examiner 
indicated that the veteran's disability was mild to moderate 
in nature.  However, his disability did cause difficulty with 
some activities of daily living due to pain in the joint.  An 
orthopedic consultation and physical therapy were 
recommended.  The veteran voiced complaints of pain and 
swelling in the right knee.  Thus, because right knee pain 
and functional loss have been shown, the Board is of the view 
that a 10 percent evaluation is warranted under Diagnostic 
Code 5003.  A 10 percent evaluation is the minimum 
compensable rating for the knee.  38 C.F.R. § 4.59.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of right knee disability not contemplated 
in the currently assigned 10 percent rating permitted under 
the Schedule.

By making its determination herein, namely that the veteran 
is entitled to separate 10 percent evaluations under 
Diagnostic Codes 5259 and 5003, the Board has necessarily 
found that the RO's May 2003 termination of separate 10 
percent evaluations for the veteran's right knee disability 
under the foregoing diagnostic codes was improper.  The Board 
need not engage in an extensive analysis of the propriety of 
the rating termination because such has effectively been 
overturned, and the issue is moot.  See Mintz v. Brown, 6 
Vet. App. 277 (1994) (the Board does not have jurisdiction to 
review a case if no benefit would accrue to the claimant).

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

The Board finds that VA has satisfied its duties to the 
veteran under VCAA, with respect to the issue of entitlement 
to a separate rating for right knee osteoarthritis.

Given the favorable action taken hereinabove, the Board 
concludes that VA has fulfilled any development duties under 
VCAA.  Any defect in this regard must be considered to 
harmless.  


ORDER

A separate 10 percent disability rating for the veteran's 
right knee osteoarthritic changes is warranted subject to the 
law and regulations governing the disbursement of VA monetary 
benefits.


REMAND

As indicated, in November 2002, the RO denied the veteran's 
application for an evaluation in excess of 10 percent for the 
veteran's service-connected residuals of a right knee 
meniscectomy as well as service connection for a left knee 
disability claimed as secondary to the service-connected 
right knee disability.  By January 2003 rating decision, the 
RO granted service connection for an ulcer disorder.  The 
veteran is contesting the initial ratings assigned.  

As discussed in great detail above, timely notices of 
disagreement have been determined to have been filed, but the 
RO failed to issue a statement of the case regarding these 
matters.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and RO failure to issue 
same is a procedural defect.  Manlincon, 12 Vet. App. at 240- 
41.

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.

Therefore, the Board must remand for preparation of a 
statement of the case the matters of entitlement to an 
evaluation in excess of 10 percent for service-connected 
residuals of a right medial meniscectomy, entitlement to a 
compensable evaluation for a superficial antral ulcer from 
September 4, 2002, and of entitlement to service connection 
for a left knee disability claimed as secondary to the 
service-connected residuals of a right medial meniscectomy.  
See VAOPGCPREC 16-92 (July 24, 1992).

In addition the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for a left knee disability, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  In addition, notice must be sent regarding 
information and evidence needed to establish effective dates 
for the initial staged ratings assigned for the 
service-connected superficial antral ulcer and for an 
increased rating in excess of 10 percent for 
service-connected residuals of a right medial meniscectomy.  
As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date. 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
for service connection for a left knee 
disability on appeal, and an explanation 
as to the information and evidence needed 
to establish effective dates for the 
initial staged ratings assigned for the 
service-connected superficial antral 
ulcer and for an increased rating in 
excess of 10 percent for 
service-connected residuals of a right 
medial meniscectomy, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO must take appropriate steps 
to issue a statement of the case 
concerning the issues of entitlement to 
an evaluation in excess of 10 percent 
for service-connected residuals of a 
right medial meniscectomy, entitlement 
to a compensable evaluation for a 
superficial antral ulcer from September 
4, 2002, and of entitlement to service 
connection for a left knee disability 
claimed as secondary to the service-
connected residuals of a right medial 
meniscectomy.  All indicated 
development should be taken in this 
regard.  The veteran should, of course, 
be advised of the time period within 
which to perfect his appeal.  38 C.F.R. 
§ 20.302(b) (2005).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


